Citation Nr: 1535851	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  14-05 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability, to include thoracolumbar degenerative disc disease.

2. Entitlement to service connection for radiculopathy of the right lower extremity, claimed as secondary to lumbar spine disability.  

3. Entitlement to service connection for radiculopathy of the left lower extremity, claimed as secondary to lumbar spine disability.  

4. Entitlement to service connection for a left hip disability, to include as secondary to lumbar spine disability.

5. Entitlement to service connection for a right hip disability, claimed as secondary to lumbar spine disability. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the Veteran's claims. 

The Veteran claims that he has suffered from chronic low back pain, left hip pain, and radiculopathy of his bilateral lower extremities since allegedly injuring his back during military service when the jeep that he was riding in as an unrestrained passenger over rough terrain was accidentally driven into a 2 to 3 foot deep dried up riverbank during field operations in 1981.  He claims that he has experienced low back pain, left hip pain, and radiculopathy of his bilateral lower extremities which has been present ever since and has progressively worsened over time.  Although the Veteran suggested that he was not claiming service connection for a right hip disability in his June 2011 Notice of Disagreement, report of the March 2011 VA joints examination indicates that x-rays of the Veteran's hips showed postoperative degenerative change of both hip joints. 

The Veteran's service treatment records show complaint of low back pain on March 5, 1981, with onset 4 days prior and "no apparent reason for onset." Physical examination showed thoracic and lumbar muscle twitches on the right aspect of the back.  Diagnostic assessment was "aggravated muscle tissue/strain?"  

On October 14, 1981, the Veteran complained of a vague discomfort of his left hip after lying or standing for a period of time, as well as a numbness of the dorsum of his left foot since 2 months prior.  Significantly, he denied experiencing any trauma to his body.  Straight leg raise testing revealed a numbness shooting down his thigh with dorsiflexion of the left foot.  Lumbar spine films were noted to be normal.  Provisional diagnosis was "? Sciatica."  

Report of a November 3, 1981, physical therapy consult notes a 2 to 3 month history of constant numbness to the dorsum of the left foot resembling deep peroneal nerve distribution, intermittent numbness of the lateral thigh and leg, and intermittent aching of the left buttock.  Symptoms were noted to be of insidious onset, aggravated by lying prone and prolonged standing, and were eased by changing positions.  Physical examination showed altered tactile perception over the dorsum of the left foot (i.e., paresthesia).  Electromyogram and nerve study of the left lower extremity and paraspinals were reported as normal.  There was no evidence to support either a nerve root compromise or an entrapment of a peripheral nerve.  

The remainder of the Veteran's service treatment records dating through July 15, 1984, are negative for any complaint, finding, or diagnosis pertaining to the Veteran's claimed low back, hips, and lower extremity disabilities.   

Post-service treatment records obtained from the Social Security Administration (SSA) show no complaints, findings, or diagnosis pertaining to the low back, hips or lower extremities until the Veteran incurred a work-related injury on May 20, 1988.  At that time, a manhole cover fell down underground where he was working as an electrician and struck his lower back.  Private hospital treatment records pertaining to the May 1988 low back injury show complaints of severe low back pain and bilateral lower extremity radiculopathy.  Diagnosis was traumatic spondylolisthesis L5 to S2 with severe bilateral L5 radiculopathy.  On June 3, 1988, Dr. DV performed open reduction and internal fixation of the lumbar spine with laminectomy L4 to S1, Steffee Plate Fusion, and bilateral intertransverse process bone graft from L4 to S1.  Significantly, private treatment records show that the Veteran repeatedly and consistently denied any history of prior back injury.  Indeed, he reported that he was very active, playing softball 3 nights a week year round and that he was employed as an electrician doing vigorous work.  

During a 1990 deposition, Dr. DV, the Veteran's treating spine surgeon, testified that it was within a reasonable degree of medical probability that the Veteran's diagnosed traumatic spondylolisthesis L5 to S2 with severe bilateral L5 radiculopathy, and surgical and post-surgical treatment provided, as well as post-operative functional limitations, were all directly related to the mechanism of the described May 1988 work-related injury.  

During VA spine examination in December 2010, the examiner diagnosed thoracolumbar degenerative disc disease with bilateral lower extremity radiculopathy.  She opined that such condition is not caused by or a result of the Veteran's military service.  She reasoned that it was well documented that he suffered a post-service work-related low back injury and treatment records state that until the time of that injury, he had been a healthy, active, 26 year old who played softball on a regular basis.  She stated that given that the Veteran's service treatment records contain only one acute complaint of low back pain, it is not possible to connect that transient event during service to the injury after service, or the Veteran's current condition.

During VA joints examination in March 2011, the Veteran reported experiencing low back and left hip pain since his involvement in a jeep accident during service.  The examiner noted that x-ray findings dated in March 2011 showed postoperative degenerative findings of the bilateral hips and lower lumbar spine.  She diagnosed degenerative joint disease of the left hip, which she opined is not caused by or a result of the Veteran's time in service.  She reasoned that the Veteran's service treatment records are silent for diagnosis of a left hip disability.  

In s January 2012 statement, however, Dr. DV stated that following a review of his treatment records of the Veteran's May 1988 post-service work-related back injury, as well as the Veteran's service treatment records and his reported history of allegedly sustaining a back injury during a jeep accident during service, warrants his opinion that that active duty miliary accident was a precipitating event that contributed to his current low back disability.  He reasoned that the Veteran sustained an acute axial load injury with onset of severe back pain and L5 radiculopathy as described in a 1981 sickbay note.  He believed that fracture stabilized due to the Veteran being in great physical shape, but further degradation occurred due to the Veteran's workload and daily wear and tear which never allowed the fracture to completely heal and was displaced when his low back was struck during his 1988 post-service work-related injury, which caused massive slippage of the vertebrae which required emergency surgery at that time.  

In a February 2014 statement, PJY, D.C., merely concluded that that Veteran's current low back disability, left hip disability, and radiculopathy of his bilateral lower extremities are "more likely than not directly and causally related to his report of in-service injury.

In a May 2014 statement to the Board, the Veteran indicated that he hurt his back during service in a jeep accident as described above.  He indicated that he declined going in from field maneuvers and that he completed field duty, which concluded the following day.  He stated that an accident report was made the day that he returned from the field and that he went to sickbay where x-rays were performed.  He stated that from then on, he has had discomfort in his low back and going down both legs.  He stated that a nerve test was eventually performed on both of his legs and that he made it through the remainder of his enlistment.  He stated that when it came time to discuss his back problem, he was told that he could extend his military service and have it repaired, or he could have it repaired by VA following discharge.  He chose the latter.  He stated that following discharge he worked his way through an apprenticeship program to become an electrician.  He stated that in March 1988, pain in his back and down his legs was at a point that he needed help.  He reportedly met with a VA representative who said that there was nothing that could be done for him.  In May that same year, an accident at work occurred while he was down in a manhole with 2 steel doors.  He stated that someone drove through the barricade and hit one of the doors, which forced it down into the hole that he was in.  He stated that the door missed him, but that he saw it as an opportunity to get his back fixed.  

On review, it remains unclear whether the Veteran injured his back during a jeep accident as alleged.  Indeed, the Veteran's service treatment records show that in-service complaints of back and left hip pain were of insidious onset and that the Veteran denied any history of injury prior to in-service complaints of back and left hip pain.  Given his report that an accident report was made, the Board finds that additional development is necessary to attempt to obtain it.  

Additional development is also necessary to request and associate with the claims file any VA records pertaining to the Veteran and complaints of low back and left hip pain and lower extremity radiculopathy dating since 1988 as alleged by the Veteran in his May 2014 statement.

Also, private inpatient treatment records and findings on diagnostic imaging of the Veteran's thoracolumbar spine in May 1988 contain both acute and chronic findings.  Specifically, lumbar spine x-ray on May 20, 1988, showed no definite evidence of an acute fracture involving the lumbosacral spine, however, it noted the presence of Grade II spondylolisthesis of L5 on S1 with chronic changes of the mutual disc space.  On the other hand, Dr. DV noted in his June 1988 Summary of Admission History and Hospital Course that bone scan "was hot, indicating the acute nature of the injury..."  He further stated that the L5 nerve root on the left side was dramatically enlarged from the massive compression contusion.

In light of the conflicting medical and lay evidence of record as to the nature and etiology of the Veteran's claimed disabilities, the Board finds that it is necessary to obtain an additional VA medical opinion to reconcile whether his current low back, bilateral hip, and bilateral lower extremity radiculopathy disabilities are related to any incident of his military service, to include his alleged jeep accident and/or his documented complaints of low back pain, left hip pain, and lower extremity neurological symptoms therein.  

Finally, ongoing records should be obtained from the SSA as alluded to in report of a private March 2014 psychological evaluation.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate records repositories and request the Veteran's complete service personnel records, to specifically include any line of duty and accident investigation reports pertaining to the Veteran's alleged involvement in a jeep accident during field maneuvers at Camp Pendleton while assigned to TOW CO. 1st TANK BN. dating from March to October 1981.  All records requests and responses received should be documented in the claims file.  All pertinent follow-up must be completed.

2. Request from the SSA all medical records upon which any award/denial of disability benefits in 2013 was based.  All records obtained or any response received should be associated with the claims folder.

3. Contact the Veteran and request that he identify the name and location of the VA facility where he reportedly sought assistance for his claimed disabilities in March 1988, as alluded to in his May 2014 statement.  Undertake appropriate development to obtain any outstanding and ongoing treatment records pertinent to the Veteran's claims.

4. Refer the Veteran's electronic claims file to a physician with sufficient expertise to determine the nature and etiology of the Veteran's claimed lumbar spine, bilateral hip, and bilateral lower extremity radiculopathy disabilities present during the period of the claim.  The electronic claims files and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

Following a review of the record and based on findings contained in treatment records and examination reports, the examiner should identify all lumbar spine, bilateral hip, and lower extremity radiculopathy disorders that have been present at any time during the pendency of the claim (since February 2010).  

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during active duty or is otherwise etiologically related to service, to include complaints of low back, left hip, and lower extremity numbness and tingling documented therein, as well as the Veteran's reported involvement in a jeep accident during field maneuvers (see Veteran's statement received on May 20, 2014).  As of the date of this remand, the Veteran's involvement in a jeep accident during service has not been verified, however, that finding is subject to change pending additional development requested herein.  

If the examiner determines that any current lumbar spine disability had onset during or is related to the Veteran's military service, but that any claimed left and right hip and lower extremity radiculopathy disabilities were not incurred during service and are not otherwise etiologically related to any incident of service, the examiner should also opine whether there is a 50 percent or better probability that any current right and left hip and lower extremity radiculopathy disability is proximately due to or aggravated by the lumbar spine disability deemed to have been incurred in or etiologically related to military service.

The examiner should reconcile any opinion with all other clinical evidence of record, to include: the Veteran's service treatment records and documented complaints of low back and left hip pain and lower extremity numbness and tingling; "chronic" findings noted in report of a May 1988 lumbosacral spine x-ray; Dr. DHV's June 1988 notation that findings on bone scan of the lumbar spine were suggestive of "acute" injury; the opinions of the December 2010 and March 2011 VA examiners; the opinion received from Dr. DHV on January 23, 2012; and the Veteran's contentions.  Any medical literature should be cited in the report, as well as medical findings in the record where appropriate.  

The examiner is to provide a complete rationale for each opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If the examiner is unable to provide any required opinion, he or she should explain why.

5. Thereafter, readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative are to be furnished an appropriate supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




